Case 5:18-cr-00227-SLP Document 164-10 Filed 08/13/21 Page 1 of 6




                                                          EXHIBIT 10
Case 5:18-cr-00227-SLP Document 164-10 Filed 08/13/21 Page 2 of 6




                                                          EXHIBIT 10
Case 5:18-cr-00227-SLP Document 164-10 Filed 08/13/21 Page 3 of 6




                                                          EXHIBIT 10
Case 5:18-cr-00227-SLP Document 164-10 Filed 08/13/21 Page 4 of 6




                                                          EXHIBIT 10
Case 5:18-cr-00227-SLP Document 164-10 Filed 08/13/21 Page 5 of 6




                                                          EXHIBIT 10
Case 5:18-cr-00227-SLP Document 164-10 Filed 08/13/21 Page 6 of 6




                                                          EXHIBIT 10
